DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant notice of allowance is in response to communication filed on 07/14/2022.
Claims 1-20 are pending of which claims 1 and 11 are independent.
The double patenting rejection previously made against parent case US PAT 10932108 in the last office action is obviated with the filing of Terminal Disclaimer on 07/14/22.
Allowable Subject Matter
Claims 1-20 are allowed.
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-10 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
	In claim 1, “….Network Function (NF) circuitry determining an initial NF status and indicating the initial NF status to Network Exposure Function (NEF) circuitry;

the NEF circuitry processing the initial NF status, and in response, determining an initial NF privilege based on the initial NF status and indicating the initial NF privilege to the NF circuitry;
the NF circuitry delivering the wireless data service to the UE based on the initial NF privilege, determining a current NF status, and indicating the current NF status to the NEF circuitry;
the NEF circuitry processing the current NF status, and in response, determining a current NF privilege based on the current NF status and indicating the current NF privilege to the NF circuitry; …” in combination with other limitations recited as specified in claim 1.
	Claims 11-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
	In claim 11, “…Network Function (NF) circuitry configured to determine an initial NF status and indicate the initial NF status to Network Exposure Function (NEF) circuitry;
the NEF circuitry configured to process the initial NF status, and in response, determine
an initial NF privilege based on the initial NF status and indicate the initial NF privilege to the NEF circuitry;
the NF circuitry configured to deliver the wireless data service to the UE based on the
initial NF privilege, determine a current NF status, and indicate the current NF status to the NEF
circuitry;
the NEF circuitry configured to process the current NF status, and in response, determine a current NF privilege based on the current NF status and indicate the current NF privilege to the NEF circuitry; …” in combination with other limitations recited as specified in claim 11.
	The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references.
	A) Abraham et al (US 10582371 B1) discloses the 5G network architecture in Fig. 1B with a Network Exposure Function (NEF), several Network Functions (NF) as AUSF, NEF, NRF, PCF, NSSF, and UDM and an Application Function meeting the architecture requirements of independent claims 1 and 11.  In Fig. 2 Access and Mobility management Function is shown as an example of AF.  Further in Figs. 3A,  3B, 4A and 4B Abraham teaches hashing the incoming request identification to select an AF/AMF server. In Fig. 6 a server selector 202 which can broadly be equated to a Network Exposure Function that hashes a SUPI to select an AMF/AF server.  
	However the disclosure of Abraham taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with in particular the Network Function (NF) determining an initial NF status and indicating it to a Network Exposure Function (NEF) and the NEF determining an initial NF privilege corresponding to the NF status and passing back the initial NF privilege back to the NF to deliver wireless data service to the UE and the NF determining current NF status and receiving current NF privilege from the NEF and sending to the UE the wireless data service based on the current NF privilege. 


 AF being able to get the NF key hash from the NEF and in turn the AF using the NF key hash to identify the current NF status wherein the NEF gets the hashed NF and AF keys and the NEF sends an NF status privilege after authenticating the AF and the AF responds with an NF status request to the NEF in order to get the hashed NF key to determine the current NF status as recited in independent claims 1 and 11.
	B) Li et al (US 20200146077 A!) discloses in Fig. 33 a 5G Core Architecture that meets the architectural requirements of claims 1 and 11 including NEF (Network Exposure Function) in Fig. 6 and paragraph 15 and AF (“Application Function” ) and NF (Network Functions”) in Fig. 4.  Li merely discloses hashing a token in paragraph 277.  Li further discloses in paragraph 0306 the NEF the mobile core network may expose discovery information through the NEF or via a DSF front end that may expose an IP based interface to M2M Servers. A Data Consumer may issue a Discovery Request to the NEF or DSF Front End, which may include the identity of the UE and the type of data to be consumed. The NEF may issue a query to the UDM, or another NF such as the NRF, to discover information matching the query. The UDM may use the access control limits to determine if the Data Consumer has the suitable access rights for discovering and accessing this data. The NEF may issue a Discover Response to the Data Consumer with the UE identity as well as the identity of the DSF to contact in order to access the data.
	However the disclosure of Li taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with in particular the Network Function (NF) determining an initial NF status and indicating it to a Network Exposure Function (NEF) and the NEF determining an initial NF privilege corresponding to the NF status and passing back the initial NF privilege back to the NF to deliver wireless data service to the UE and the NF determining current NF status and receiving current NF privilege from the NEF and sending to the UE the wireless data service based on the current NF privilege. 
	C) Challener et al (US 20100122250 A1) discloses methods for granting privileges for Network Functions (NF) or hypervisors. The process of granting privileges based hashing ids is shown in Fig. 6 and paragraphs 84-87.
	However the disclosure of Challener taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with in particular the Network Function (NF) determining an initial NF status and indicating it to a Network Exposure Function (NEF) and the NEF determining an initial NF privilege corresponding to the NF status and passing back the initial NF privilege back to the NF to deliver wireless data service to the UE and the NF determining current NF status and receiving current NF privilege from the NEF and sending to the UE the wireless data service based on the current NF privilege. 
	D) Bharatia (US 20180270778 A1) discloses in paragraphs 0072, 0087, 0103 and 0112 and in Figs. 4-7 interaction between Network Function Circuitry and Network Exposure Function Circuitry.  
	However the disclosure of Bharatia taken individually or in combination with other prior art fails to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with in particular the Network Function (NF) determining an initial NF status and indicating it to a Network Exposure Function (NEF) and the NEF determining an initial NF privilege corresponding to the NF status and passing back the initial NF privilege back to the NF to deliver wireless data service to the UE and the NF determining current NF status and receiving current NF privilege from the NEF and sending to the UE the wireless data service based on the current NF privilege.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474